UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1225


REYNALDO GALICIA-VARGAS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General; JEH                 JOHNSON,
Secretary of the Department of Homeland Security,

                Respondents.



On Petition for Review of an Order of the Department of Homeland
Security.


Submitted:   November 20, 2014               Decided:   December 2, 2014


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jaime Jasso, LAW OFFICES OF JAIME JASSO, Westlake Village,
California, for Petitioner.   Joyce R. Branda, Acting Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Kathryn
M. McKinney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reynaldo    Galicia-Vargas,        a     native     and       citizen      of

Mexico,    petitions     for    review   of   an     order   of    the      immigration

judge (“IJ”) finding that Galicia-Vargas did not establish a

reasonable possibility that he will be persecuted on account of

his   race,    religion,       nationality,      membership       in    a    particular

social    group,   or     his    political    opinion,       or    that      he    has   a

reasonable     possibility       of   being   tortured       in    the      country      of

removal.      The IJ returned the case to the Department of Homeland

Security (“DHS”) for removal.            We deny the petition for review.

              Galicia-Vargas was removed under an order of removal

on or about August 18, 1998.                  He was subsequently found in

Henrico,      Virginia,     admitted      that       he   was     in     the      country

illegally, and was detained by authorities with the DHS.                            Under

8 U.S.C. § 1231(a)(5) (2012), if an alien illegally reenters the

United States after being removed under an order of removal, the

prior order of removal is reinstated by the Attorney General

“and is not subject to being reopened or reviewed, [and] the

alien is not eligible and may not apply for any relief under

this chapter, and the alien shall be removed under the prior

order at any time after reentry.”                    Prior to reinstating the

order of removal, the asylum officer must determine that: (1)

the alien has been subjected to a prior order of removal; (2)

the alien before the officer is indeed the alien who was removed

                                          2
under the prior order of removal; and (3) the alien unlawfully

reentered the United States.               8 C.F.R. § 241.8(a) (2014).                If

the alien expresses a fear of returning to the home country, an

asylum officer may make a reasonable fear determination.                           See 8

C.F.R. §§ 208.31(a), 1208.31(a) (2014).                   The asylum officer’s

negative determination may be reviewed by the IJ.                       See 8 C.F.R.

§§ 208.31(g), 1208.31(g).               If the IJ concurs with the asylum

officer’s     conclusion,        the   case     is   returned    to     the   DHS    for

removal of the alien.           “No appeal shall lie from the immigration

judge’s     decision.”           8     C.F.R.     § 208.31(g)(1).             We    have

jurisdiction to review the reinstated removal order.                      Velasquez-

Gabriel v. Crocetti, 263 F.3d 102, 105 (4th Cir. 2001); see also

Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014).

             Galicia-Vargas does not challenge the finding that he

did   not   establish      a    reasonable      possibility     that     he   will    be

persecuted on account of a protected ground or tortured or that

he    was   subject   to       removal.        Accordingly,     these    issues      are

waived.     See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49

(4th Cir. 2013).        Galicia-Vargas does raise a challenge to the

underlying order of removal.              The prior order of removal “is not

subject to being reopened or reviewed.”                  8 U.S.C. § 1231(a)(5).

He contends that under 8 U.S.C. § 1252(a)(2)(D) (2012), he is

entitled to raise constitutional claims or questions of law.

Because Galicia-Vargas’ petition for review is not timely as to

                                           3
the underlying order of removal, we do not have jurisdiction to

review the order.      See Verde-Rodriquez v. Att’y Gen., 734 F.3d

198, 202-03 (3d Cir. 2013); Cordova-Soto v. Holder, 659 F.3d

1029, 1032 (10th Cir. 2011); Avila v. Att’y Gen., 560 F.3d 1281,

1285 (11th Cir. 2009).

           Galicia-Vargas also contends that he should have been

allowed to apply for asylum.                We find this contention to be

without merit.      See Fernandez-Vargas v. Gonzales, 548 U.S. 30,

34-35 & n.4 (2006); Rodriguez v. Att’y Gen., 735 F.3d 1302, 1305

(11th Cir. 2013); Herrera-Molina v. Holder, 597 F.3d 128, 139

(2d Cir. 2010).

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        4